Case: 1:15-cv-05781 Document #: 380 Filed: 10/09/18 Page 1 of 1 PageID #:16679

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                               Eastern Division

Federal Trade Commission, et al.
                                         Plaintiff,
v.                                                        Case No.: 1:15−cv−05781
                                                          Honorable Gary Feinerman
Lifewatch INC., et al.
                                         Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, October 9, 2018:


        MINUTE entry before the Honorable Gary Feinerman: In light of the parties'
positions regarding redactions [378] [379], the Clerk is directed to unseal the 9/24/2018
memorandum opinion and order [376]. Mailed notice.(jlj, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
